ORDER

PER CURIAM.
AND NOW, this 16th day of November, 2004, Robert S. Fisher having been suspended from the practice of law in the State of New Jersey for a period of three months by Order of the Supreme Court of New Jersey dated July 8, 2004; the said Robert S. Fisher having been directed on September 28, 2004, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the responses filed, it is
ORDERED that Robert S. Fisher is suspended from the practice of law in this Commonwealth for a period of three months, to run consecutive to the suspension ordered by this Court on July 29, 2004, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.